DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner notes that the claims should be provided with the proper status identifier to avoid any future non-compliant amendments directed to this matter.  In this case, claims 2, 3, and 17-19 should have been indicated as ‘withdrawn’ in the claims filed 11/20/2020 per the restriction requirement as further explained below.  
Election/Restrictions
Claims 2, 3, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.  Claims 1, 4-16 and 20 are to be prosecuted below. Election was made without traverse in the reply filed on 11/20/2020.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Further note, that the applicant more clearly points out which claims read on the elected species/invention in the final paragraph before the conclusion in the reply on 11/20/2020 and claims 2 and 3 were excluded along with claims 17-19.  Upon review, this appears correct as these claims do not appear to read on the elected species/invention.

Specification
The disclosure is objected to because of the following informalities: 
1) paragraph [0065] explains, “fig. 15, the side walls of the are spaced apart” which seems to be missing a term.  
2) the disclosure doesn’t properly explain the ‘slides’ requirement of claim 12.  See 112a rejection below for further detail.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rib on said inner surface against which said inner frame slides during use” [from claim 12] and  “The retractable assembly of Claim 12 wherein said side member of said inner frame includes projecting portions which engage said rib” [from claim 13] and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
- throughout the claim(s), the term “sperrad” throughout the claims is not an English term, please provide a definition that clarifies/defines the scope of “sperrad” as claimed without providing new matter.

- lines 14-19, “the center Cr”, “the center Cd of the drum”, “the drum” alone, “the end of the end edges”, each provides a lack of proper antecedent basis.  Note that the drum as claimed does not have antecedence since the previously introduced drum assembly hasn’t introduced a drum as part of it in the claims.
- in the final paragraph, “said stop cap” provides a lack of proper antecedent basis. Also note the final line is grammatically unclear at least with “a locked position...within said circle”.  Should “is” be added or another term or phrase for clarity?  Please clarify.
Regarding claim 5, “said first drum” provides a lack of proper antecedent basis.
Regarding claim 7, “said stop cap” is indefinite, to which one is it referring to?  The one introduced in the 2nd line 2 of claim 7 or the one introduced in claim 1?  Also, how are there more than two introduced stop caps and stop members as claimed?
Regarding claim 10, line 2, “each comprise” is unclear due to the grammatical structure, if the comprise is referring to “each” it should be 
Claims 2-16 and 20 are at least rejected for depending from a rejected claim such as but not limited to claim 1.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. Note these examples persist into the dependent claims as well.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Regarding claim 12, 
The written description doesn’t support how the inner frame of the elected embodiment could allow for “said inner frame slides during use of the retractable”.  How does the inner frame of the elected embodiment slide as claimed?  It seems the non-elected embodiment may be able to perform this function, but it is not understood that how the elected embodiment can perform this claimed function?  
Claim 13 is rejected at least for depending from claim 12 and including its subject matter in its scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 4-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as obvious over Paterson et al. (US 20060054730) in view of (Parker et al. (US 8181774).
	Regarding claim 1, 
 A retractable (as depicted in Fig.'s 1 and 2) comprising: a housing (as depicted in Fig. 1 and 12 for example); an inner frame (such as but not limited to 58; see fig. 12, note that the inner frame can be interpreted with the broadest reasonable interpretation as part of the housing, or a separate element) mounted within said housing; said inner frame comprising opposed side members and a top member extending between upper ends of the side members (as depicted in Fig. 12, such as each 94 being the side members and the top where 58 points being the top member); a drum assembly (at 20; see fig’s 3 and 4) and at least one sperrad (at 24 for example; see fig.’s 3 and 4) mounted to the housing between said side members to [intended use] rotate about an axis relative to said housing/frame (as depicted in Fig.’s 1-4); said drum assembly and sperrad being rotationally fixed relative to each other to form a drum/sperrad assembly (as depicted in Fig.'s 3 and 4 via slotted opening and tabs connections between 22/28); said sperrad having a sperrad body and a plurality of teeth (at 36) extending from a periphery of said sperrad body (as depicted in Fig.'s 3 and 4); and a stop member (as depicted in Fig.'s 5 and 6 for example) mounted within said housing and comprising a central body, a leading portion extending from a first side of said central body and a trailing portion extending from a second side of said central body opposite said first side (as depicted in Fig.'s 5-7 for example); said retractable defining a generally circular engagement zone having an inner circumference defined by a circle which is generally concentric with the center CR of the retractable and concentric with the drum when the center Co of the drum is aligned with a vertical center line CL of the retractable (as depicted in Fig. 2 along with fig.’s 5-11), and wherein the inner circumference of the engagement zone has a radius which extends from the retractable center CR to the end of the end edges of said leading and trailing portions of said stop member (as depicted in Fig. 2 along with fig.’s 7-11); whereby said drum/sperrad assembly and said stop member being pivotal relative to each other (via 60) and one of said drum/sperrad assembly and said stop cap being movable [capable of moving; intended use language] relative to said engagement zone (as depicted in Fig. 2 along with fig.’s 7-11), such that said drum/sperrad assembly and said stop cap move between an unlocked position in which trailing edge of said stop cap is outside of a circle defined by a periphery of said sperrad teeth and a locked position in which the trailing edge of said stop cap within said circle defined by said periphery of said sperrad teeth (as depicted in Fig. 2 along with fig.’s 7-11).

    PNG
    media_image1.png
    365
    304
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    343
    295
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    454
    309
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    334
    303
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    382
    291
    media_image5.png
    Greyscale

All of the elements have been discussed above except the drum assembly and at least one sperrad mounted to said inner frame between said side members to rotate about an axis relative to said inner frame.  Attention is therefore directed to mounted to an inner frame (at 50a/60a) between said side members to [intended use] rotate about an axis relative to said inner frame (as depicted in Fig.'s 9 and 10B for example). Also note that this is within the housing 20a as understood via fig. 9.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Paterson with a drum/sperrad assembly mounted to an inner frame as claimed and taught by Parker in order to provide the predictable and expected result of additional structural support during use (as on non-limiting example).

    PNG
    media_image6.png
    541
    367
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    552
    352
    media_image7.png
    Greyscale


	Regarding claim 4,
The retractable of Claim 1 wherein said inner frame is positionally fixed in said housing (as seen via the modified Paterson, especially when looking at fig.’s 9-14 of Parker); said stop cap being pivotally mounted in said housing to pivot relative to said drum/sperrad assembly (as depicted in Fig.'s 8-11 in Paterson).  
Regarding claim 5, 
The retractable of Claim 1 wherein said drum assembly and sperrad are independent elements of said retractable (as depicted in Fig. 4); said drum assembly including first and second drum walls (each 34 as seen in fig. 4 of Paterson); said sperrad comprising a first sperrad associated with said first drum and a second sperrad associated with said second drum wall (each 24/26 as depicted in Fig. 4).  
Regarding claim 6, 
The retractable of Claim 1 wherein said sperrad includes two sperrads; said sperrads defining walls of said drum (as depicted in Fig.'s 3 and 4 in Paterson).  
Regarding claim 7, 
The retractable assembly of Claim 1 wherein said stop member comprises a stop cap; said stop cap covering only a portion of said sperrad (as depicted in Fig.'s 2 and 5-11 in Paterson).
Regarding claim 8,  
The retractable assembly of claim 1 wherein said sperrad teeth are sized such that when in said unlocked position, said sperrad teeth engage a surface of the leading portion of the stop member (as depicted in Fig. 8-11 of Paterson), and as said sperrad rotates in an unwinding direction, said sperrad teeth push against said surface of said leading portion of said stop member to pivot said stop member to said locked position (as depicted in Fig. 8-11 of Paterson).  

The retractable assembly of Claim 1 wherein said sperrad comprises first and second sperrads spaced apart from each other (see fig.’s 3 and 4 of Paterson); said leading portion and trailing portion of said stop member each having an outer wall and side walls defining a space which receives the first and second sperrads, each said portion having a lower edge which extends between the side walls and across the sperrads (as depicted in Fig.'s 5-11 for example - in Paterson).  
Regarding claim 10, 
The retractable of Claim 9 wherein said leading and trailing portions of said stop member each comprise a sunken central portion (as seen fig.’s 5 and 6 for example); said sunken central portion defining a diameter smaller than the diameter of said sperrad (as understood via fig.’s 8-11 for example - see Paterson).  
Regarding claim 11, 
The retractable assembly of Claim 1 further comprising an axle extending between said side members of said inner frame; said drum and sperrad being mounted on said axle (both of these limitations are taught via the modification of Paterson in view of Parker - see 92a with 70a in fig. 9 of Parker for example).  


Regarding claim 12, 
The retractable assembly of Claim 1 wherein said housing surrounds and encloses said inner frame, drum assembly, and sperrad (as taught via the housing 20a in Parker; see fig. 9 of Parker for example); said housing having an inner surface facing said inner frame and comprising a rib on said inner surface against which said inner frame slides during use of the retractable (as seen in Parker as best understood - see 112a above ???).  
Regarding claim 14, 
The retractable assembly of Claim 1 wherein said side members of said inner frame extend and have a bottom edge spaced below said sperrad (56a is below the sperrad; see fig. 10A); said inner frame further including a bottom member (56a; see fig. 10A) extending between said side members.  However, attention shall be drawn to the fact that this pluralizing of bottom members would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the art of since it would not provide a new and unexpected result.  Therefore, providing a each side member with a bottom member 56a would not have provided a new and unexpected result and therefore is found to have no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 15 and 16, 
The retractable assembly of Claim 1 further comprising a return spring (such as 162a in Parker; fig. 10B); said return spring being mounted on an inner [and/or outer for claim 16] surface of said frame between said frame and said drum/sperrad assembly (as depicted in Fig. 10B of Parker).    It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the spring as arranged in Parker for rewinding the retractable in a different or additional known way.
Regarding claim 20, 
The retractable assembly of Claim 4 comprising a spring (62; fig. 6) which engages said inner frame and said stop member to bias said stop member to said unlocked position (see fig.’s 6-11 for example).
Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634